Title: To George Washington from Guy Carleton, 1 December 1783
From: Carleton, Guy
To: Washington, George


                        
                            
                            Sir,
                            Ceres, off Staten Island 1st Decemr 1783
                            
                            
                            
                        If wind and weather permit, I hope we shall be able to embark the Remainder of His Majesty’s Troops from Long
                            Island and Staten Island, and take our final departure, on the 4th Instant. I am, Sir, Your Excellency’s most obedient and
                            most humble Servant,
                        
                            Guy Carleton
                        
                    